 OPERATING ENGINEERS. LOCAL. 106International Union of Operating Engineers, Local106, AFL-CIO (Green Island Contracting Corpora-tion) and Theodore John Tutera. Case 3 CB 3219July 18. 1979DECISION AND ORDERBY MFMBERS JENKINS. MtURPHY, ANt) TRItiSI)At.EOn April 10. 1979, Administrative Law Judge Ber-nard Ries issued the attached Decision in this pro-ceeding. Thereafter. Respondent filed exceptions anda supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order. as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National l.abor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent.International Union of Operating Engineers, l.ocal106, AFL-CIO. Albany, New York, its officers.agents, and representatives shall take the action setforth in the said recommended Order, as so modified:I. Substitute the following for paragraph (b):"(b) In any like or related manner restraining orcoercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credihihl) findings made bh the Ad-ministrative t.aw Judge. It is the Board's estabhshed polhic notl to olerrulean administrative law judge's resolutions with respect to credihilily unlessthe clear preponderance of all of the reles.ani evidence convinces us that theresolutions are incorrect. Standard Drn Wall Product, Inc. 91 NLRB 544I1950)1 enfd. 188 F.2d 362 (3d ('ir. 1951). We have carefull examined therecord and find no basis for reversing his findings2 Respondent has excepted to the Administrative Law Judge's recommen-dation thai the Board issue a broad cease-and-desist order requiring Respon-dent to cease and desist from violating the Act "in any other manner"Inasmuch as we do nolt ind Respoindent's ciinduct egregious or persasiveenough to warrant the issuance of such n order, we shall substitute theBoard's narrow language requiring Respondent to cease and desist fronmviolating the Act "in a n hke or related mnlnner" for the provision reco m-mended bhy the Admiilstratlve L.as Judge See H, Anlot f;.s, In., 242NLRB 1357 (1979).APPENDIXNOFI(cE To EMPLOYEES ANt) Ml MBFRSPO)STII) BY ORDER (): IIIF.NAII()NAI. LABOR RI!I AIIONS BOARI)An Agency of the United States GovernmentThe National Labor Relations Board having foundafter a hearing that we violated the National LaborRelations Act, we hereby notify you that:WI lI, N) cause or attempt to cause GireenIsland Contracting Corporation or ans other em-ployer to discriminate against employees in vio-lation of Section 8(a)(3) of the Act.Wl WEII.l. NOI in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theAct.WL vt1.1 request that, if appropriate, Theo-dore J. Tutera be returned to the employmentfrom which he was discharged, upon our instiga-tion, on June 26, 1978, by Green Island ('on-tracting Corporation.Wti wltI. niake Theodore J. Tutera whole frany loss of pay and other benefits he maN hav'esuffered as a result of the discrimination agailnsthim since June 26. 1978.IN IIRNAIIt)N.\I. NI)ON ()i OPIR. \IIN(i N-(,INI RS. I.()(AI 106. AFI. C0l)i I('lSl(ONBIRA I) AR II s. ,Administrative I.aw Judge: This case washeard in Alhan5.New York. on Januarv 16. 1979.' T'hecomplaint alleges that Respondent. concededly a statutorlabor organizalion, attempted to cause and did cause GreenIsland (ontracting ('orporation to discharge Theodore 'Iu-tera because l utera was not a member of Respondent and or because 'Iutera had not been cleared hN Respondent toremployment hy Cireen Island. thus violating Seetion 8(h2)and (I )(A) of the Act.-Green Island Contracting Corporation is engaged in theheavy and highway construction business in New YorkState. In 1977. it wsas awarded some contracts bh the StateDepartment of Transportation (DOT) to perform construc-tion work on Interstate Highway 88.The testimon) discloses that such contracts are partiall?funded bh the Federal Government, and, apparentl inconsequence thereof, contain requirements that a speciliednumber of minority and disadvantaged citizens be hired bhthe contractor as trainees on each project.' John Budd.l'he motion h) counsel tor the General Counsel I, colrrct the Iranscrlptis granted. ith the excepllon of the propos..ed correction at p 2h. I 6': he complainl and anser adequalels estlabhsh the .approprllleness othe assertion ofIjurlsdicllon bh the Board here' ntortun.ilelv. the record colntlins none of' the relesa.nl conlracls orspeclficallions243 NLRB No. 99551 I)EC'ISIONS OF NATIONAL, LABOR RELATIONS BOARDGreen Island's Equal Employment Opportunity officer atthe pertinent times, testified that under a contract for workat the Mineral Springs site,4Green Island was required tohire nine trainees in four construction trade classifications,of which the three operating engineer trainee jobs are hereof interest.In fulfilling these affirmative action training require-ments. Green Island (and presumably other such contrac-tors) makes reference to a list of referral sources publishedby DOT.' These authorized agencies include colleges.unions, community agencies, etc. Once a qualified traineehas been hired, the contractor places him in a D)OT-ap-proved on-the-job training program at the work site. The"programs" are, from all that appears, essentially alike incharacter and content, though they may bear different la-bels and be under different sponsorship.Thus, of' particular application to this case. Green Islandhas its own program for operating engineer trainees. recog-nized as such by DOT, under which it gives prescribedtraining to the recruits, monitors their progress, and makesperiodic reports to the state agency. The Engineers JointTraining Fund (the fund), headquartered in Syracuse andevidently a collective instrumentality of locals of the Oper-ating Engineers, maintains a similar program for trainees(and, as well, serves as a referral agency). It appears that itit is decided that a trainee on a given project is to be trained"under" the fund program rather than the contractor's ownprogram (if any), the actual training will generally be thesame and will be overseen by the same journeymen, but thefund will be acknowledged as the official sponsor and willbe responsible for performing the reporting and other pa-perwork. Budd testified that the fund program and theGreen Island operating engineer program each consist, intotal, of' 6.(XX) hours of training, divided into eight segmentsof concentration on various phases of the operating engi-neer craft. The record indicates that a trainee, once hired.may not necessarily receive all of the training needed tocomplete the program; there will be projects, obviously, toolimited in scope or of too brief a duration to permit movinga trainee through all eight phases.Through its membership in the New York State Chapterof Associated General Contractors of America, Green Is-land recognizes and is in a collective-bargaining relation-ship with four Operating Engineers locals, including Re-spondent. While nothing in the bargaining agreement, or inthe contracts awarded by DOT to Green Island, mandatesthat Green Island obtain operating engineer trainees fromthe fund or, once obtained, train them under the fund pro-gram. Green Island had in the past secured such traineesfrom, and trained them under the auspices of, the fund (al-though not exclusively). In April 1978, before the MineralSprings job got underway. Harold Jones. the "outreachcounselor" for the fund, whose job is to screen, place, andoversee the training of trainees, spoke to EEO officer Buddabout the selection of the three operating engineer traineesrequired for the project. Budd said, when asked, that heintended to use the Engineers Joint Training Fund Program4 Also referred to as "Cobhleskill" and "Shad Point." Work n this jobbegan around April 1978.s Whether the DOT contract requires this is not clear from the record.as his source. Budd was, however, noncommittal whenJones asked if Green Island would take on one Irving Un-derwood, who had undergone another phase of craft train-ing for Green Island on a previous project.Budd thereafter obtained from the Fund two trainees forMineral Springs. and theN went to work around Ma orJune. For the third slot, however, that of grease truck train-ee. Budd decided to approach Operation Hitchhike, atsource agency located in Cobleskill, New York. at the loca-tion of the Mineral Springs project. Before he did so. Buddinquired of Ralph Odorisio, Green Island's master me-chanic on the site, a statutory supervisor, and a member ofRespondent. and of Frank House. Respondent's steward onthe job. if there would be any objections to his going out-side the fund to recruit the third trainee. lTheN both toldhim, in separate conversations. that they would "check" tosee ift' there would be any problems. Odorisio and Houselater reported to him that they had talked to George Mor-an. business manager of Respondent and member of theboard of trustees of the fund. who said that he perceived noproblems, but that the question should be presented to Ilar-old Jones.Around June 1,. Budd told Martin Parker. the assistantadministrator of the fund, about his plan to recruit fromoutside the fund. Parker asked that. if Budd did so. he writeParker a letter to that effect. On June 7. Budd hired |utera.the Charging Party here, who had been referred b Opera-tion Hitchhike, and had him report to work as a heav\-dut\greaser trainee at Mineral Springs on June 8. Budd toldTutera that the job would guarantee about 720 hours ofemployment and, according to Tutera. "that there would bea possiblility that I could stay beyond 72() hours i theUnion would allow me to stay."6 Tutera was assigned towork on the grease truck with Respondent's StewardHouse, the only heavy-duty greaser on the job.Tutera testified that about a week or so after he wasemployed. and more than once, louse "mentioned the factthat the job wasn't supposed to go anywhere after 720hours and then I told him. well. I'd join the Union after.And he told me that the nion wouldn't take me." Tuterafurther testified that. perhaps 10 days into the job. Housesaid that Tutera "had gotten the job easily and that it tookhim about six years working as a permit man before he wastaken in the Union." Finally., Tutera testified that on June24, 2 days before his employment ended, tHouse told Tuterathat "he resented me, that the men resented me, that I hadgotten the job easily and that the mere fact that I was onthe job meant that meant that a Union member couldn'tget a job because I was there." House denied the first andfinal conversations, and was not asked about the second.Budd responded to Parker's early June request for notifi-cation of any hiring from outside the fund by sendingParker a letter on June 15, advising that Tutera had beenemployed "as a Heavy Equipment Operator Trainee butwill be trained under Green Island Contracting Corpora-tion approved training program as a Maintenance Grease-man Trainee." The letter noted that Tutera had been re-cruited from Operation Hitchhike, and enclosed a copy of aletter from that organization certifying that Tutera was con-Budd's teslimnon did not confirm) this latter remnark552 OPERATING ENGINEERS IOCAL 106sidered "economically disadvantaged" by the New YorkState Department of Labor "in that he meets Federal re-quirements for CETA Title VI program and is presentlyunemployed."On June 20. Parker replied in writing, and stated, in per-tinent part:As the Engineers Joint Training Fund did not screenor place this individual with your firm, we have no wasof determining whether he meets the criteria (State of[sic] Federal) for selection as a trainee. Thus, I do notfeel Engineers Joint Training Fund should assume re-sponsibility or liability for this individual's placementor progress with regards to training on a federally as-sisted New York State Department of Transportationproject.There is some uncertainty in the record about the eventsof the last days of Tutera's employment. Harold Jones. Re-spondent's outreach counselor, testified that in the course ofa routine visit to the project around June 14 or 15, he be-came aware that Tutera had been hired and placed underthe Green Island program, and he then, as he testified. ad-vised the fund that "a third trainee was placed under theGreen Island project ...[a]nd not bh the Engineers JointTraining Fund." While at the job. he asked master me-chanic Odorisio about this development, and the latter saidthat "he was under the impression that I had sent the train-ee up." According to Jones. everything that happened afterJune 14 or 15 "is hearsay as far as [I am] concerned."Odorisio, however, also testifying for Respondent. saidthat Jones brought a copy of Parker's June 20 letter to thejobsite on June 26 "and spoke to me." What Jones said toOdorisio is unreported, but Odorisio testified that, soonthereafter, he talked to Bruce Distephano. Green Island'sproject superintendent, and told him that the fund hadstated in the letter that "being that Mr. Tutera was not sentout through the training program that they were not re-sponsible for the training of this man ...and I asked himwhat he wanted to do." According to Odorisio, Distephanotold him to "send the man home," which he then proceededto do.Although the testimony is confusing as to the events ofJune 26, it appears that prior to the foregoing conversation,but after Odorisio had been advised of the Parker letter, theGreen Island project office, having received a copy of theletter, called Distephano in to the office from the field overa two-way radio. Evidently while Distephano was on hisway, Odorisio spoke to Steward House. who had pulledinto the yard in the truck which House and Tutera used.and "explained the situation to him." House told Tutera towait in the truck, and House and Odorisio disappeared.When Distephano arrived, and was about to go into theoffice, he saw House. According to Distephano, whom Ifound to be an impressive and creditworthy witness."Frank said that he had received a call from the hall andthat [Tutera] couldn't perform any duties, couldn't work,but he could ride on the truck."7House, not an outstanding witness, was most equivocal in replying to thistestimony, which was the main feature of Distephano's appearance. tHecould not "recall." hut didn't "really think.," that he had such a conversation.House conceded having told Tutera to "stay in the truck and I wasn't goingAfter this conversation. Distephano prohablx spoke toOdorisio, as set out above. Somewhere along the line. Ilu-tera was told to go home. Tutera testified that both Hlouseand Odorisio told him ",ou can't stay here. go home."House testified that he himself made no such statement toTitera. but that lie heard Distephano order Odorisio overthe radio to tell utera to leave, which Odorisio then did.Odorisio's testimonS makes it appear. however. that his in-struction fromn Distephano to tell Tutera to depart wasgiven in person ("1 waited for Bruce to come up into thevard").Based on probability and likelihood. I conclude that u-tera's departure came about as t;llows. Odorisio. havingseen a copy of the Parker letter and having talked to Jonesabout it, acquainted House with the situation. A deteminna-tion was made to call Distephano in to discuss the problem,at which time House told him "he had received a call fromthe hall and that ed couldn't perform an, duties, couldn'twork, but he could ride on the truck." Shortls thereafter.Distephano spoke to Odorisio about the issue. While Di-stephano was not examined to any' extent about subsequentevents, it seems likely that he ultimately told ()dorisio overthe radio that, if Tutera could not work. he should he in-structed to go home. That Distephano had been told thatHouse would not continue to train Tutera is made clear bhHouse's testimony that Odorisio reported )istephano ashaving said "it' [Tutera] is not going to do any work. sendhim home."Budd testified that when he learned from lutera (atwhich time Budd was in Sy:racuse) that Tutera had beenrelieved of duty. he investigated the circumstances, foundout from Odorisio about the Parker letter. which he had notthen seen,, and, on June 27, called Respondent's BusinessManager Moran. he latter assertedls said that "because ofthe letter from Mr. Parker. he didn't feel that he could trainpeople in two different programs .. [and that lie agreedwith Mr. Parker's letter that they would ha'.e no responsi-bility for Mr. Tutera." Budd then called Parker. When lietold Parker that Moran had "interpreted the letter in a uaxthat he didn't want people on trainees on the job from ...two different programs." Parker replied that "that reallywasn't the intent of' the letter." Parker, who did not knowuntil then that Tutera was no longer working said he wouldlook into the situation.On June 28. Budd and Parker spoke again. This time,Parker said that "he had checked all the different possibili-ties and he couldn't get Mr. Tutera into the Fund and thatMr. Moran was very adamant. the fact that he didn't wanttrainees on the job in two different programs. There ,wasnothing he [Parker] could do." Thereafter. Budd called Tu-tera. told him there was nothing more to be done and hislayoff would he necessar,. and asked him to pick up hischeck.'to train him until I found out what was going on:" "You can st;il as long asyou want. It's up to Green Island to ake care of u" I credit )istephanoiOdorislo telling him that Tulera "couldn't receive training on the pro-gram because he was not in a L .nion sponsored program "' Parker testified hat he recalled one telephone cersatlo in whichBudd told him that a man had been ternminated and "uld the followingday coniact the National La hbor Relat ns Board " lie il ,ld not reall /in-553 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 5. having received a copy of Tutera's charge filedwith the Board. Budd called Moran to discuss this develop-ment. Moran said that Green Island "shouldn't have laidhim off. He just said they wouldn't train him. So he said,really, that Mr. Tutera should be filing the suit againstGreen Island and not Local 106."Analysis and ConclusionsThe evidence and findings recited above require a con-clusion that the agents of Respondent brought about thedischarge of lutera in a manner and for reasons proscribedby the statute.The effective end of Tutera's employment began withParker's June 20 letter, asserting that the fund would notassume responsibility for Tutera's "progress with regards totraining" on the Mineral Springs job. It is reasonable toassume that when Jones, the outreach counselor for theFund and a member of Respondent, spoke to Odorisio onJune 26 and showed him a copy of Parker's letter, his inten-tion was to cause members of Respondent to refuse to lendtheir skill and energy to the training of Tutera; no otherreason suggests itself for Jones' appearance, ctun letter, atthe project."That this message was conveyed to Steward House andacted upon by him is indicated by Distephano's creditedtestimony that House told him "he had received a call fromthe hall and that [Tutera] couldn't perform any duties,couldn't work, but he could ride on the truck." Since, as therecord shows, louse was the only employee whose dutiesinvolved greasing equipment, it was, as Distephano eal-ized, pointless to keep Tutera around, and he was told toleave.Thus, House, Respondent's agent, was the efficient causeof Tutera's departure. Thereafter, Tutera was, as Budd tes-tified, "in limbo" for a few days. while Budd attempted tosecure agreement to Tutera's reinstatement. The fund'sassistant administrator, Parker, felt, or so he said, that hisletter had been misinterpreted: however, when he inquiredthing else about the conversation. Moran testified that Budd on one occasioncalled him and asked what Moran thought about the Parker letter. Moranreplied that he concurred with its contents. Neither Parker nor Moran wasasked about Budd's testimony that Parker had reported Moran as being"very adamant [about) the fact that he didn't want trainees on the job in twodifferent programs." Being a description of Moran's "then existing state ofmind," it is questionable whether this remark constitutes hearsay. See Rule803(3), Federal Rules of Evidence. However, if it is hearsay, it was notobjected to and therefore "has probative value." O'Malley Lumber Compans.234 NLRB 1171 (1978). As noted, Moran was present at the hearing, butoffered no contradiction.Parker and Moran made a good impression. However. in view of Parker'sfailure to "recall" matters about which he likely would have had a recollec-tion, and should have been able to deny or affirm, Moran's failure to addresshimself to the question of whether he had taken a "very adamant" positionin speaking to Parker, and my belief that Budd was an honest man with noax to grind or ox being gored. I credit Budd's account of the events subse-quent to June 26.10 Although Odorisio is named in the complaint as an agent of GreenIsland. not Respondent, I note, while I make no finding that Odorisio wasacting on Respondent's behalf, that he obviously allied himself with theUnion rather than management. In his testimony, Odorisio uniformly classi-fies himself on the union side ("we") as opposed to the employer's side("they"): e.g.. "Yes, as far as we were concerned, he could have stayed on thejob, but we would not assume the responsibility of training him, seeing thatthey brought a man on their training program."into the matter, he was thwarted by Moran, Respondent'sbusiness manager, who was "very adamant ...that hedidn't want trainees on the job in two different programs."leaving "nothing [that Parker] could do." It followed thatGreen Island felt compelled to discharge Tutera.It would be a fair inference, on this record, that the desireto have Tutera off the job stemmed from the fact thatGreen Island had chosen to hire Tutera through OperationHitchhike rather than obtaining a recruit (and more partic-ularly the partially trained Underwood) from the fund. It istrue that on a previous occasion in 1977, Budd had securedan operating engineer trainee from an agency other thanthe Fund without protest from Respondent or the fund, butthere the circumstances were different, in that the fund hadbeen unable to fulfill Budd's request for an applicant. Here,on the other hand, Underwood was offered and rejected.At the hearing, Respondent presented testimony byHoward L. Sheffey, an employee of the affirmative actionoffice of the state DOT. Sheffev testified that his office has apolicy of encouraging the use of only one training programon a project, instead of, lor example. training being givenunder both a Green Island and a Fund program. He cited.as the reason for this, the desire to provide "continuity" by"rolling over" a recruit from one phase of a program toanother until the entire 8.000 hours were completed. Thefact is, however, that the contracts awarded by the Statecontain no such limitation. and the Mineral Springs con-tract specifically approved the use of the Green Island pro-gram. While Sheffey testified that it is his "office practice"that this restriction is "generally made known" at precon-struction meetings, there is no evidence that any such an-nouncement was made at the conference preceding theMineral Springs job, and Budd, on rebuttal, said there wasnot.The primary purpose of the policy referred to by Sheffleyseems to be to assure that trainees qualif'y lor union mem-bership: "[A]gain, in recognition by our office that NewYork State is a 'Union State,' we, using reality, try to insurethat each of our trainees are minimumly qualified, meet theminimum requirement for qualifications for Unions,whether they are accepted in the Union or not"; "[TIheminimum qualification I spoke of earlier on, that wouldqualify them for entrance of application of consideration asa Union member." The logic of Sheffey's testimony wouldseem to dictate that the State should contractually approveno training programs on a given project other than thosesponsored by unions; that is not, however, the practice, asstated above.The record does show. however, that the DOT contractcontains the following provision, which was read into therecord:The contractor will use his or her best efforts to de-velop in cooperation with the Union's Joint TrainingProgram and [sic] towards qualifying more minoritygroup members and women for membership in theUnion and then increasing the skills of minority groupemployees and women so that they may qualify forhigher paying employment.The foregoing evidence by Sheffey appeared to fore-shadow a defense that, in objecting to Tutera's employ-ment, Respondent was only acting in furtherance of legiti-554 OPIRAFING tEN(GINI.ERS. LOC()('Al 106mate state policy. In its post-hearing brief. however.Respondent's ermiphisis is less on the niotise of its agentsthan on the asserted wrongs committed h (ireen Island.Thus, "I[tihe Employer not only failed to cooperate with theEngineers Joint Training Fund. but willfully violated itscommitment to hire all three of the required Engineer train-ees through the Engineers Training Fund, and also violatedthe established practice of having only one training pro-gram in operation on the project at the same time, so thatthe purposes of the Affirmative Action Training programcould he properly served."In fact, the contract "cooperation" clause does not re-quire a contractor to hire only through a union source:Green Island made no binding commitment to hire fromthe fund: and the "established practice" referred to was notestablished nor was it required by the contract with DOT.Furthermore, the record is bare of any evidence that such apolicy or the contract clause inspired the fund or Respon-dent to seek the removal of Tutera. The June 2) letter fromParker, who, as the Fund's assistant administrator, was pre-sumably knowledgeable about state policy in this area, didnot charge that Tutera's appointment violated any tenet ofthat policy. Business Manager Moran. reported b Parkeras "very adamant [aboutl the fact that he didn't want train-ees on the job in two different programs," did not testif onthis subject, and we therefore have no idea why Moran tookthis position.'' But the fact that, as the context shows.Parker obviously made some attempt to dispel Moran'sadamance is strong evidence that the policy referred to bySheffey was not thought b Parker to be an inviolable one.Also convincing in this regard is the instance previouslymentioned in which Jones was unable to supply a trainee toBudd by a certain date, and Budd thereupon recruited onefrom another source. A firm policy against the use of multi-ple programs would setmingly have dictated that Buddwait until Jones found an applicant or that the Fund shouldundertake the sponsorship of whomever Budd eventuallyrecruited. In point of fact, however, neither the fund norRespondent took any steps of this sort to ensure that therewould he no duplication of training programs.It would therefore appear that Respondent, through itsagents House and Moran. was the operative cause of thetermination of Tutera. and that the underlying motivationfor the discharge was the fact that T'utera had been re-cruited from a source other than the fund. The Board haserected a presumption regarding such displays of power byunions, set out in International ntion o ' Operating Engi-neers, Local 18, 4 FL CIO (Ohio Contracrors ssn.), 204NLRB 681 (1973):When a union prevents an employee from beinghired or causes an employee's discharge, it has demon-strated its influence over the employee and its power toaffect his livelihood in so dramatic a way that we willinfer or, if you please, adopt a presumption that theeffect of its action is to encourage union membershipu It may be contended that Moran would hardly have been disposed toopenly oppose Tutera's employment on the ground that he had not beenreferred by the fund: the next, more neutral. argument which would sensiblypresent itself would be a general distaste for having trainees in differentprograms.on the part of all employees who hase prceivedl thatexercise f power. But the inlference nmla\ he ,iercomne,or the presumption rebutted, niot onyI1 Al henI the inlcr-ference with employment was pursuanl to a aliduniorl-securit clause. but also in instances , here thefacts show that the union action was necessarN to theeffectlve performance of its function ot representilni itsconstituency.The present case seems to be an unusual one in that theaffected employee was not a mnlenlber of the bargailinlg Ulitand the nion conduct was not designed directlt, tostrengthen the Inion's own position. but rather that of arelated agency, the fund. The quoted principle. hoes.er.raises a presumption of encouragemenlt of' union mellber-ship from the "dramatic" act of causing discharge. regard-less of' the status of the employee insoled r the signif-icance of the advantage occurring to the union: as theBoard indicates, the nature of the act is such that It palp;a-hbly inspires respect for union power and a consequent ill-ingness on the part of observant employees to adhere tounion desires.The question whether Respondent has rebulltted the pre-sumption hby showing that "the union action t as necessarsto the effective performance of' its function 0|' representingits constituenc" is rather difficult to address here hbecause.in a sense. "the union action" in this case na be said tohave consisted of two stages. It can be argued that "theunion action" was complete and efflectie after Stewardtlouse announced to [)istephiano that he sould not traiiiI'utera thus setting in motion the termination of the latter.The record does not show that House was Iacting for anyreason other than his understanlding that Respondent and`or the futind did not \eant him to train I utera he concededthat he was ignorant of the rules pertaining to traininlg pro-gramls. and thus could not haxe acted in the belief th at hewas helping to enforce a state policy. he second stage.arguably. as the period during which Budd attempted tosecure clearance for futera. while utera was ''i tiniho."At that point. Budd's efforts were frustrated by Moran. whoinsisted. despite Parker's eident (and accurate) belief' thatthere was no legal harrier to reinstating Tutera. and Ldespitethe ftact that Green Island had on a presious occasiolltrained employees under different programs simuitia-neously, that "he didn't swant trainees on the job in twodifferent programs."Even assuming that Moran's motivation .sas the signifi-cant one here, it is inferable that Moran's determinationwas grounded in Respondent's pique at Green Island's re-fusal to accept trainee UInder ood and its desire to secure amonopoly for the fund as a trainee source. Since Uinder-wood was not entitled to the job, since Respondent was notthe bargaining representative of trainees, and since the fundwas not entitled to monopoly status, it can scarcely be saidthat "the union action was necessary to the effective per-formance of its function of representing its constituenc."Indeed. that standard for rebutting the presumption wouldnot be met even if it were assumed, rgucndo. that Houseand Moran were moved bh a desire to enforce what theysincerel3 believed to be a state polico prohibiting dualtraining programs. since, as I find, there was no such strictpolicy, and. even if there were its enforcement swas plainly DIl)(ISIONS O: NATIO()NAL LABOR RELAI IONS BOARI)not "necessary to the effective performance of [Respon-dent'sl function of representing its constiuency."Moreover. even if the quoted standard were diluted torequire only that Respondent was attempting to "[promote]legitimate union objectives," District C(ouncil No. 2 of /theBrotherhood of Painters and llied 7'radcs,4 AFL ('10 (Th11ePlintsmilhs, Inc.), 239 NLRB 1378 (1979). and again mak-ing an argelndo I assumption that Respondent's motive wassimply to ensure compliance with State policy, I do not seehow causing the termination of an employee in pursuanceof a nonexistent state regulation can be considered the pro-motion of "legitimate union objectives."In a section of Respondent's brief entitled "Respondent'sPosition." two other separate contentions are set out. Quot-ing the brief' "Respondent contends that under the factsthere was no obligation or duty on the part of its membersto train Tutera." This general assertion is, of'course, subjectto the law's strictures: Respondent's members could not, atthe behest of Respondent, refuse to train Tutera, if suchrefusal would result in discrimination against Tutera. forthe purpose of accomplishing an unlawful objective. Re-spondent further "contends that the Employer never specif-ically directed any employee member of the Respondent totrain Tutera after receipt of said letter, nor did the Respon-dent directly or indirectly ever request that the Employerlay off Tutera." Respondent argues that Green Islandshould, and could, have "instructled] House to continue totrain Tutera and if he refused then discipline him by send-ing him home." House was the only grease truck driver onthe job, as well as the steward. To have sparked a confron-tation with him, possibly leading to his suspension or termi-nation, would at the least have resulted in the loss of anemployee and at worst a serious labor dispute. By present-ing Green Island with such a Hobson's choice, Respondenteffectively paved the way for the termination of Tutera. Cf.Journeymen Plasterers' Protective and Benevolent Society ojChicago, Local No. 5 (John P. Phillips Plastering Co., Inc.),145 NLRB 1608, 1609 (1964).Although Tutera testified, as indicated above, to hostileremarks made to him by House during his brief period ofemployment, I do not think, assuming the remarks wereuttered. that they were relevant to the discharge."For the reasons set out above, I conclude that by causingthe discharge of Tutera on or about June 26. 1978, Respon-dent violated Section 8(b)(1 )(A) and (2) of the Act.C(ON(CI.USIONS OF LAW1. Respondent International Union of Operating Engi-neers, Local 106. AFI. CIO, is a labor organization withinthe meaning of the Act.2. Green Island Contracting Corporation is an employerengaged in commerce within the meaning of the Act.3. By causing the discharge of Theodore J. Tutera on orabout June 26. 1978. Respondent violated Section 8(b)( )(a)and (2) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of the Act.12 utera was not a particularly impressive witness for reasons apparentupon the record Still. I was even less taken by House's testimony, and, if Iwere required to choose between them I would credit rutera.T111 RFMEI)YHaving found that Respondent has engaged in unfair la-bor practices within the meaning of the Act, I shall recom-mend that it be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuate thepurposes of the Act.I recommend that Respondent be required to makeTheodore J. Tutera whole fr any loss of pay and otherbenefits sustained by reason of the discrimination againsthim from June 26, 1978, to the day that Respondent re-quests Green Island to reemploy Tutera or the day uponwhich Tutera's employment with Green Island could rea-sonably have been expected to terminate, whichever is ear-liest. Backpay shall be computed in accordance with F. WW4oolworth Company, 90 NLRB 289 (1950), Isis Plumbing &Ileating Co.. 138 NLRB 716 (1962). and Florida Steel Cor-poration, 231 NLRB 651 (1977).I further recommend the posting of traditional notices.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act. I hereby issue the following recommended:ORDER'The Respondent, International Union of Operating Engi-neers, Local 106, AFL-CIO, its officers, agents, and repre-sentatives, shall:I. Cease and desist from:(a) Causing Green Island Contracting Corporation orany employer to discriminate against employees in viola-tion of Section 8(a)(3) ol the Act.(b) In any other manner interfering with. restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following action which will effectuate thepolicies of the Act:(a) Make whole Theodore J. Tutera for any loss of' payand other benefits he may have suffered by reason of thediscrimination against him caused by Respondent in themanner set forth in the section of this Decision called "TheRemedy."(b) Notify Green Island Contracting Corporation inwriting that it has no objection to the employment of Theo-dore J. Tutera and that it requests Green Island Contract-ing Corporation to return Tutera to the employment fromwhich he was discharged, if appropriate in the present cir-cumstances.(c) Post at its offices and hiring halls copies of the at-tached notice marked "Appendix."" Copies of said notice,i~ In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions. and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."S5h OPERA IlI(i N(INF ERS. IOC('AI (106on frms provided by the Regional I)irector fr Region 3.after being duly signed bh Respondent's representative.shall be posted b it immediately upon receipt thereof: andhe maintained by it ftr 60 consecutive dass thereafter, inconspicuous places. including all places ihcere notices tomembers are customarily posted. Reasonable steps shall hetaken by Respondent to insure that said notices are notaltered, defaced, or covered by ans other material.(d) Mail to the Regional Director fir Region 3 signedcopies of the notice attached hereto marked "Appendix"for posting by Green Island Contracting ('orporation. i itbe willing, at its premises. in places where notices to em-plosees are customarily posted. Copies oft the notice, to befurnished bh the Regional l)irector for Region 3 afterbeing duly signed hb an authorized representative ofl Re-spondent shall be forthwith returned to the Regional D)i-rector tr such posting.(e) Noti( the Regional I)irector for Region 3. in uriting.ithin 2() dass from the date of' this Order, uhat steps Re-spondent has taken to compl, herewith.557